DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 5/6/2022 regarding the previously filed claim objections have been fully considered and are persuasive. The objections to the claims have therefore been withdrawn.
Applicant's arguments filed 5/6/2022 regarding the previously filed 112(b) rejections against claims 78, 82, 90, 121, and 123 have been fully considered and they are partially persuasive.
With respect to Applicant’s argument regarding claims 78, 82, 121, and 123 that although the word “about” has not been expressly defined in the specification this term would be readily understood by one of ordinary skill in the art, Examiner agrees. For any relative term, one must consider the context of the term as it is used in the specification and claims of the application along with the state of the art to determine whether it is definite (MPEP 2173.05[B][I.]). Each of the claims listed above are directed to a general thickness of various layers of the tissue container’s wall portion, and the present application provides that: “It may be of a composite construction, including a bi-layer construction as shown in the example embodiment of Figure 4. Such composite embodiments may be made from, e.g., two sheets of material that are folded flat, as multiple sheets and formed into a three-dimensional bag shape, or can, e.g., be manufactured in a three-dimensional fashion by use of a molding or special tool and/or by way of blow molding, compression molding, or three-dimensional printing techniques” (PP [00127]). The listed manufacturing methods provides context, particularly with respect to tolerancing values, that could be used by one of ordinary skill in the art to ascertain what could be equivalent to “about” a certain claimed thickness. Therefore, the 112(b) rejections of claims 78, 82, 121, and 123 are withdrawn.
With respect to Applicant’s argument regarding claim 90 that the term “about” would be readily understood by one of ordinary skill in the art, Examiner disagrees. The Merriam-Webster definition of “about”, upon which the broadest reasonable interpretation is based, is “reasonably close to”, however the specification does not provide a basis for what values are close enough to be considered by the Applicant to be “reasonable”. For any relative term, one must consider the context of the term as it is used in the specification and claims of the application along with the state of the art to determine whether it is definite (MPEP 2173.05[B][I.]), however in the present case the specification lacks any sort of standard for measuring the degree to which a value can be considered “about 30 mm”. The scope of “about 30 mm” is not understood when read in light of the specification, as both the values 30.01 mm and 32 mm could be interpreted to be “about 30 mm”, despite 30.01 mm being a normal value within tolerance limits depending on the manufacturing method and 32 mm being a value above most tolerancing limits but still relatively close to 30 mm. Therefore, claim 90 stands rejected as being indefinite over 112(b).
With respect to Applicant’s argument that Savage et al. fails to disclose a tenaculum and an optical objective disposed on a distal section of the tenaculum configured to image in a distal direction along a longitudinal axis of the tenaculum, Examiner disagrees.
	Applicant states that it is not clear that the “associated surgical implement” (see column 5, lines 27-29) is the same as the surgical instrument that may include a laparoscopic grasper, laparoscopic forceps, or the like. However, Savage et al. states that: “A laparoscopic grasping instrument is inserted through the lumen and draws the tissue proximally through the morcellator” (abstract), “A laparoscopic grasping instrument can be inserted through the lumen and draw tissue proximally into the rotating cutting member” (column 2, lines 38-41), and “Referring now to FIG. 2, a tissue removal system 40 generally includes morcellator 10 and a surgical instrument such as a laparoscopic grasper 42, laparoscopic forceps, or the like” (col. 5, lines 1-3). The Savage et al. reference clearly considers the tenaculum (42) to be the same as the surgical instrument referenced in column 5, lines 27-29. The additional language adding “laparoscopic forceps, or the like” encompasses alternative embodiments not otherwise shown in the figures, and does not detract from Savage et al. intending for optical imaging capabilities to be incorporated into the associated surgical instrument- in this case, the grasper 42 seen in Figs. 2-3.
	Applicant further argues that there is no teaching at all as to how optical capabilities would be so incorporated. Examiner asserts that the present claims only require that the optical objective be “disposed on a distal section” and “configured to image in a distal direction along a longitudinal axis of the tenaculum”, and does not provide much structure as to how the optical objective must be incorporated. 
	Specifically, “disposed on a distal section” is broad and can encompass any section of the tenaculum that does not include the proximal end, regardless of the size of the “section’ in question.	
	Additionally, “configured to image in a distal direction along a longitudinal axis of the tenaculum” is also broad, since “distal” is not defined in the present specification. Merriam-Webster defines distal to be “situated away from the point of attachment or origin or a central point especially of the body”, and therefore the broadest reasonable interpretation in this instance includes any direction situated away from the origin/user of the device. An optical objective disposed along any distal section (which can be broadly defined, as described above) of the tenaculum 42 would be capable of imaging in a direction away from the user of the device.
	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More structure regarding the incorporation of the optical objective would be required in the claims to overcome the Savage et al. reference. Additional relevant prior art showing similar forceps/grasper devices comprising optical objectives is included below in the Conclusion section of this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 90 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Merriam-Webster definition of “about”, upon which the broadest reasonable interpretation is based, is “reasonably close to”, however the specification does not provide a basis for what values are close enough to be considered by the Applicant to be “reasonable”. For any relative term, one must consider the context of the term as it is used in the specification and claims of the application along with the state of the art to determine whether it is definite (MPEP 2173.05[B][I.]), however in the present case the specification lacks any sort of standard for measuring the degree to which a value can be considered “about 30 mm”. The scope of “about 30 mm” is not understood when read in light of the specification, as both the values 30.01 mm and 32 mm could be interpreted to be “about 30 mm”, despite 30.01 mm being a normal value within tolerance limits depending on the manufacturing method and 32 mm being a value above most tolerancing limits but still relatively close to 30 mm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 69, 76-78, 80-82, 89-91, 99, 119-123, and 127-129 are rejected under 35 U.S.C. 103 as being unpatentable over Pagedas (PGPub US 2007/0135780 A1) in view of Collins (PGPub US 2013/0253267 A1) and Savage et al. (Patent No. US 6,039,748).
With respect to claim 69, Pagedas discloses a tissue containment and removal system (16 and 10 in Fig. 1), comprising: a tissue container (16) including an interior volume (26) and a wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3) which includes an electrically conductive layer (30 in Fig. 3); a morcellator (10), comprising: a housing (11 and 13), and a tissue cutter (33 and 32 in Fig. 2) that has a distal end (17), a cutter blade (32) disposed on the distal end (17), an outer dimension that is at least partially disposable within the interior volume (26) of the tissue container (32 within 16 in Figs. 1-2); a cannula (19) which is at least partially disposable within the interior volume (26) of the tissue container (19 within 16 in Fig. 1) and which includes a lumen that is configured for axial passage of the tissue cutter (33 travels within 19 in Fig. 2); an electrical circuit that is electrically coupled to the electrically conductive layer (30 in Fig. 3) and the cutter blade (32 in Fig. 2) (abstract: "Electrical communication between the second layer and the morcellator completes an electrical circuit").
	However, Pagedas fails to explicitly disclose wherein the wall portion of the tissue container includes high strength cut and puncture resistant material or wherein the tissue cutter has a central lumen.
	In the same field of endeavor of laparoscopic morcellation bags (PP [0014]: “providing a laparoscopic bag”), Collins teaches a tissue container (12 in Fig. 3) with a wall portion (8, 9, and 10), wherein the wall portion (8, 9, and 10) of the tissue container (12) includes high strength cut and puncture resistant material (PP [0063]: "a middle layer which is resistant to morcellation").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to incorporate the teachings of Collins and include wherein the wall portion of the tissue container includes high strength cut and puncture resistant material. One of ordinary skill in the art would have been motivated to perform this modification in order to prevent the bag from rupturing, ensuring “an enclosed environment from which traces of the specimen cannot escape” (PP [0058]).
	In the same field of endeavor of morcellation (abstract), Savage et al. further teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added); and a tenaculum (42 in Fig. 2) which is at least partially disposable within the interior volume of a tissue container (capable of being inserted into a tissue container) through the central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added) of the tissue cutter (12) and which comprises jaws (44) configured for releasably securing tissue disposed at a distal end thereof (44 grasps ‘M’ in Fig. 4A) and an optical objective (col. 5, lines  27-29: “Alternatively, optical imaging capabilities may be incorporated into morcellator 10 or the associated surgical implement”) disposed on a distal section (this is broad, any section that isn’t the proximal-most section can be considered a distal section) of the tenaculum (42) configured to image in a distal direction along a longitudinal axis of the tenaculum (42).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas reference to incorporate the teachings of Savage et al. and include wherein the tissue cutter has a central lumen and a tenaculum wherein the tenaculum further comprises an optical objective disposed on a distal section of the tenaculum and which is configured to image in a distal direction along a longitudinal axis of the tenaculum. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of morcellators that would have yielded predictable results.
Regarding claim 76, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the electrically conductive layer (30 in Fig. 3) comprises metal filaments (PP [0019]: "A second or outer layer 30 is positioned over the first layer 28 and is preferably fabricated from a biocompatible electrically conductive material, e.g., surgical steel mesh").
Regarding claim 77, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the electrically conductive layer (30 in Fig. 3) comprises a metal mesh (PP [0019]: "A second or outer layer 30 is positioned over the first layer 28 and is preferably fabricated from a biocompatible electrically conductive material, e.g., surgical steel mesh").
Regarding claim 78, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to explicitly disclose wherein the metal mesh (PP [0019]: "A second or outer layer 30 is positioned over the first layer 28 and is preferably fabricated from a biocompatible electrically conductive material, e.g., surgical steel mesh") comprises a thickness of about 0.0005 inches to about 0.004 inches.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to include wherein the metal mesh comprises a thickness of about 0.0005 inches to about 0.004 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed metal mesh thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be between the claimed range (spec. PP [00259]: “In some cases, the middle layer 874 may include a metallic wire mesh that has a thickness of about 0.0005 inches to about 0.004 inches”).
With respect to claim 80, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the metal mesh comprises a material selected from the group consisting of stainless steel, nickel titanium alloy, and spring steel (PP [0019]: "A second or outer layer 30 is positioned over the first layer 28 and is preferably fabricated from a biocompatible electrically conductive material, e.g., surgical steel mesh").
Regarding claim 81, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3) comprises a material selected from the group consisting of polyethylene, poly-paraphenylene terepthalamide, polyurethane, polyimide, polytetraflyoroethylene and nylon (PP [0019]: "An inner or first layer 28 of the bag 16 preferably is fabricated from a polymer or other biocompatible electrically non-conductive material, e.g., transparent plastics such as polyurethane, nylon, latex, flexible fabrics, or other similar materials", emphasis added).
With respect to claim 82, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to explicitly disclose wherein the wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3) comprises a thickness of about 0.001 inches to about 0.010 inches.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to include wherein the wall portion comprises a thickness of about 0.001 inches to about 0.010 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed wall portion thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be between the claimed range.
Regarding claim 89, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose wherein the tenaculum further comprises a tenaculum stop disposed on a proximal portion of a tenaculum shaft of the tenaculum and which is configured to limit the distance of extension of the jaws from a blade of the tissue cutter.
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added). Savage et al. further teaches a tenaculum (42 in Fig. 2) which comprises jaws (44) wherein the tenaculum (42) further comprises a tenaculum stop (edge of 46, shown below) disposed on a proximal portion of a tenaculum shaft (left end of 42) of the tenaculum (42) and which is configured to limit the distance of extension of the jaws (44) from a blade of the tissue cutter (12).

    PNG
    media_image1.png
    423
    534
    media_image1.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas disclosure to incorporate the teachings of Savage et al. and include wherein the tenaculum further comprises a tenaculum stop disposed on a proximal portion of a tenaculum shaft of the tenaculum and which is configured to limit the distance of extension of the jaws from a blade of the tissue cutter. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Regarding claim 90, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose wherein the tenaculum stop is positioned on the tenaculum shaft so as to limit the extension of the jaws from the blade up to a distance of up to about 30 mm.
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added). Savage et al. further teaches a tenaculum (42 in Fig. 2) which comprises jaws (44) wherein the tenaculum (42) further comprises a tenaculum stop (edge of 46, shown above) wherein the tenaculum stop (edge of 46, shown above) is positioned on the tenaculum shaft (48) so as to limit the extension of the jaws (44) from the blade (12).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas disclosure to incorporate the teachings of Savage et al. and include wherein the tenaculum stop is positioned on the tenaculum shaft so as to limit the extension of the jaws from the blade. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
	However, Savage et al. fails to explicitly teach wherein the extension of the jaws from the blade is limited up to a distance of up to about 30 mm.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Savage et al. reference to include wherein the extension of the jaws from the blade is limited up to a distance of up to about 30 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed extension limitation distance. Further, applicant places no criticality on the range claimed, indicating simply that the the tenaculum stop “may” limit the distal extension of the jaws from the blade to a distance of up to about 30 mm (spec. PP [00327]).
With respect to claim 91, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein an outside surface of the tissue cutter (32 in Fig. 2) is disposed in close proximity with an inside surface of the central lumen of the cannula (19).
Regarding claim 99, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose an obturator which is configured to be slidably disposed within the central lumen of the tissue cutter of the morcellator with an outer surface of the obturator disposed in close proximity to an inner surface of the central lumen of the tissue cutter.
	In the same field of endeavor of morcellation (abstract), Savage et al. teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added). Savage et al. further teaches an obturator (col. 5, lines 38-41: “An obturator may be inserted through the lumen of the inner tube and extend distally of morcellator 10 to help minimize trauma during insertion”) which is configured to be slidably disposed within the central lumen of the tissue cutter (lumen through 12) of the morcellator (10, inner tube 14 is within the lumen of the cutter 12, therefore the obturator is within the lumen of the cutter 12 as well) with an outer surface of the obturator disposed in close proximity to an inner surface of the central lumen of the tissue cutter (obturator extends distally past the morcellator 10, therefore it would be in close proximity to the inner surface of the lumen of the cutter 12).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas disclosure to incorporate the teachings of Savage et al. and include an obturator which is configured to be slidably disposed within the central lumen of the tissue cutter of the morcellator with an outer surface of the obturator disposed in close proximity to an inner surface of the central lumen of the tissue cutter. One of ordinary skill in the art would have been motivated to perform this modification in order to minimize trauma during insertion (col. 5, lines 38-41).
Regarding claim 119, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3) of the tissue container (16) comprises a composite multiple layer structure (layers 28, 30, and 31 in Fig. 3) including an inner layer (28) disposed inside the electrically conductive layer (30), the inner layer (28) comprising a polymer material (PP [0019]: "An inner or first layer 28 of the bag 16 preferably is fabricated from a polymer or other biocompatible electrically non-conductive material, e.g., transparent plastics such as polyurethane, nylon, latex, flexible fabrics, or other similar materials").
With respect to claim 120, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses wherein the polymer material of the inner layer (28 in Fig. 3) comprises a material selected from the group consisting of polyethylene, poly-paraphenylene terepthalamide, polyurethane, polyimide, polytetrafluroethylene, and nylon (PP [0019]: "An inner or first layer 28 of the bag 16 preferably is fabricated from a polymer or other biocompatible electrically non-conductive material, e.g., transparent plastics such as polyurethane, nylon, latex, flexible fabrics, or other similar materials").
Regarding claim 121, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to explicitly disclose wherein the inner layer comprises a thickness of about 0.001 inches to about 0.010 inches.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to include wherein the inner layer comprises a thickness of about 0.001 inches to about 0.010 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed inner wall thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be between the claimed range.
With respect to claim 122, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. Pagedas further discloses an outer layer (31 in Fig. 3) disposed outside the electrically conductive layer (30), the outer layer (31) comprising a polymer material (PP [0019]: "An inner or first layer 28 of the bag 16 preferably is fabricated from a polymer or other biocompatible electrically non-conductive material, e.g., transparent plastics such as polyurethane, nylon, latex, flexible fabrics, or other similar material", PP [0022]: "The third layer 31 may be formed of the same material as the first layer 28").
Regarding claim 123, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to explicitly disclose wherein the outer layer comprises a thickness of about 0.001 inches to about 0.010 inches.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to include wherein the outer layer comprises a thickness of about 0.001 inches to about 0.010 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Pagedas would not operate differently with the claimed outer wall thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be between the claimed range.
With respect to claim 127, Pagedas discloses a tissue containment and removal system (16 and 10 in Fig. 1), comprising: a tissue container (16) including an interior volume (26) and a wall portion (22 in Fig. 1 or 28, 30, and 31 in Fig. 3); a morcellator (10), comprising: a housing (11 and 13), and a tissue cutter (33 and 32 in Fig. 2) that has a distal end (17), a cutter blade (32) disposed on the distal end (17), and an outer dimension that is at least partially disposable within the interior volume (26) of the tissue container (32 within 16 in Figs. 1-2).
	However, Pagedas fails to explicitly disclose wherein the wall portion of the tissue container includes high strength cut and puncture resistant material or wherein the tissue cutter has a central lumen and a tenaculum which is at least partially disposable within the interior volume of the tissue container through the central lumen of the tissue cutter and which comprises jaws configured for releasably securing tissue disposed at a distal end thereof and an optical objective disposed on a distal section of the tenaculum configured to image in a distal direction.
	In the same field of endeavor of laparoscopic morcellation bags (PP [0014]: “providing a laparoscopic bag”), Collins teaches a tissue container (12 in Fig. 3) with a wall portion (8, 9, and 10), wherein the wall portion (8, 9, and 10) of the tissue container (12) includes high strength cut and puncture resistant material (PP [0063]: "a middle layer which is resistant to morcellation").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Pagedas reference to incorporate the teachings of Collins and include wherein the wall portion of the tissue container includes high strength cut and puncture resistant material. One of ordinary skill in the art would have been motivated to perform this modification in order to prevent the bag from rupturing, ensuring “an enclosed environment from which traces of the specimen cannot escape” (PP [0058]).
	In the same field of endeavor of morcellation (abstract), Savage et al. further teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added); and a tenaculum (42 in Fig. 2) which is at least partially disposable within the interior volume of a tissue container (capable of being inserted into a tissue container) through the central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added) of the tissue cutter (12) and which comprises jaws (44) configured for releasably securing tissue disposed at a distal end thereof (44 grasps ‘M’ in Fig. 4A) and an optical objective (col. 5, lines  27-29: “Alternatively, optical imaging capabilities may be incorporated into morcellator 10 or the associated surgical implement”) disposed on a distal section (this is broad, any section that isn’t the proximal-most section can be considered a distal section) of the tenaculum (42) configured to image in a distal direction.
Regarding claim 128, Pagedas further fails to disclose wherein the optical objective is configured to image in a distal direction along a longitudinal axis of the tenaculum. In the same field of endeavor of morcellation (abstract), Savage et al. further teaches a morcellator (10 in Fig. 1) comprising a tissue cutter (12) wherein the tissue cutter (12) has a central lumen (col. 4, line 16: “a rotating tubular cutting member 12”, emphasis added); and a tenaculum (42 in Fig. 2) an optical objective (col. 5, lines  27-29: “Alternatively, optical imaging capabilities may be incorporated into morcellator 10 or the associated surgical implement”) disposed on a distal section (this is broad, any section that isn’t the proximal-most section can be considered a distal section) of the tenaculum (42) configured to image in a distal direction along a longitudinal axis of the tenaculum (42) (“along longitudinal axis” is broad here and can encompass any axis along any length of the tenaculum since the precise direction of the longitudinal axis is not claimed).
Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Pagedas (PGPub US 2007/0135780 A1) in view of Collins (PGPub US 2013/0253267 A1) and Savage et al. (Patent No. US 6,039,748) as applied to the claims above, and further in view of Hooven (Patent No. US 5,814,044).
With respect to claim 115, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas fails to disclose a releasable mount that releasably secures a proximal end of the cannula to the housing in both a protected position with the distal end of the cannula extending distally over the cutter blade with the cutter blade being covered by the distal end of the cannula and a cutting position with the distal end of the cannula disposed in a position which is axially proximal of the cutter blade with the cutter blade exposed for tissue cutting and morcellation.
	In the same field of endeavor of morcellation (abstract), Hooven teaches a morcellator (Figs. 3-4) comprising a housing (42), a hollow inner tube (24) which is comparable to the cutter blade, and a cannula (22). Hooven further teaches a releasable mount (30) that releasably secures a proximal end of the cannula (22) to the housing (42) in both a protected position with the distal end of the cannula extending distally over the cutter blade with the cutter blade being covered by the distal end of the cannula and a cutting position with the distal end of the cannula disposed in a position which is axially proximal of the cutter blade with the cutter blade exposed for tissue cutting and morcellation (col. 5, lines 30-31: “the inner tube 24 may be axially movable relative to the outer tube 22”, since the inner tube/cutter is able to translate with respect to the outer tube/cannula, these positions are both possible).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Pagedas to incorporate the teachings of Hoover and include a releasable mount that releasably secures a proximal end of the cannula to the housing in both a protected position with the distal end of the cannula extending distally over the cutter blade with the cutter blade being covered by the distal end of the cannula and a cutting position with the distal end of the cannula disposed in a position which is axially proximal of the cutter blade with the cutter blade exposed for tissue cutting and morcellation. One of ordinary skill in the art would have been motivated to perform this modification in order to prevent unnecessary damage to the tissue container (col. 5, lines 38-40: “This feature may prevent unnecessary damage to… the tissue container”).
Claims 117 and 129 is rejected under 35 U.S.C. 103 as being unpatentable over Pagedas (PGPub US 2007/0135780 A1) in view of Collins (PGPub US 2013/0253267 A1) and Savage et al. (Patent No. US 6,039,748) as applied to the claims above, and further in view of Rosenblatt et al. (PGPub US 2010/0305566 A1).
With respect to claims 117 and 129, Pagedas, Collins, and Savage et al. render each of the preceding claim limitations to be obvious, as shown above. However, Pagedas and Savage et al. fail to disclose or teach wherein the optical objective is operatively coupled to a video display.
	In the same field of endeavor of morcellation (abstract), Rosenblatt et al. discloses a morcellator (Fig. 9) comprising an optical objective (not shown, but there must implicitly be an optical objective to show video footage) video display (see Fig. 8).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Pagedas and Savage et al. combination to incorporate the teachings of Rosenblatt et al. and include wherein the optical objective of Savage et al. is operatively coupled to a video display. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate the morcellation procedure (PP [0013]: “in order to facilitate morcellation for the surgeon operating the morcellator”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sutton et al. (US Patent No. 5,762,613) teaches biopsy forceps (10 in Fig. 1) comprising distal jaws (16, 80 and 81 in Fig. 4) and an optical objective (50 in Fig. 4).
Lacombe et al. (PGPub US 2010/0168610 A1) teaches a biopsy device (see Figs. 8-9) comprising jaws (1a) and an optical objective (2).
Townsend et al. (US Patent No. 6,066,102) teaches biopsy forceps (15 in Fig. 2) comprising distal jaws (124 and 122 in Fig. 3) and an optical objective (900).
Hiltebrandt (US Patent No. 4,027,510) teaches forceps (see Figs. 1 and 2) comprising jaws (3 and 4) and an optical objective (7 and 25, col. 2 lines 66-68 and col. 3 lines 1-2: “The optical system has a 180 degree line of sight so that it can see straight into the area of operations, that is to say between the jaws 3, 4. It is set slightly back in the cylindrical part 7 at the distal end so as not to be damaged”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771